Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 and 9/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Some of the drawings (FIG. 20A-C, 21-14) are blurry and are not sufficiently dense and dark that the structural details cannot be clearly shown Therefore, Figures 20A-C, 21-14 must be shown clear structural details.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen (Pub. No.: US 2016/0374177 A1).

Regarding claim 1, Chen teaches a computer-implemented(FIG. 1, 140, FIG. 6B, microcontroller 540) method performed by a device (FIG. 6B, wireless receiver 590) connected to a light (FIG. 1, 150, FIG. 6B, LED 505) and at least a first sensor (FIG. 6B, motion sensor 530), the method comprising: 

setting a second condition for deactivating the light (paragraph [0085], “the microcontroller 540 manages to instantly turn on the security light 500 or to increase the illumination of the security light 500 from a low level illumination mode to a high level illumination mode to provide a security alert before operating to resume the turned off state or the low level illumination mode”); 
transmitting a first signal to the light to activate the light when the first condition is met (paragraph [0080], “The mobile device 600 wirelessly transmits wireless instruction 609 with an operating variable pertaining to a relevant operating parameter to the security light 500. The relevant program loaded in the security light 500 is activated to use the value of the operating variable for computing, adjusting and setting at least one operating parameter of the security light 500. The security light 500 accordingly produces a relevant output based on the selected operating variable(s) of the relevant operating parameter(s)”, here instruction with a selected operating variable of the relevant operating parameter is a first signal); 
transmitting the second signal to the light to deactivate the light when the second condition is met (paragraph [0080], “The mobile device 600 wirelessly transmits wireless instruction 609 with an operating variable pertaining to a relevant operating parameter to the security light 500. The relevant program loaded in the security light 500 is activated to use the value of the operating variable for computing, adjusting and setting 
setting a third condition for activating the first sensor (paragraph [0086], “the microcontroller 540 upon receiving the wireless instruction 609 operates to activate a corresponding subroutine to proportionately adjust the voltage signal controlling the amplification of motion sensing signal and therefore the detection distance of the security light 500”); 
receiving a signal from the first sensor; 
if the light is deactivated and the third condition is met, activating the light; and if the light is activated and the third condition is met, keep the light activated (paragraph [0088], “Also good are operating parameters having to do with time length such as the motion sensor 530 activated light-on duration or a manual override mode wherein the motion sensor 530 is temporarily disabled for a longer time duration”).

Regarding claim 2, Chen further teaches the first condition comprises a first time and the second condition comprises a second time (paragraph [0005], “Timers may be used in the PC mode for turning off the illumination or for switching to a lower level illumination of a lighting source after the lighting source having delivered a high level illumination for a predetermined duration”).

Regarding claim 3, Chen further teaches the first condition comprises a first time and the second condition comprises receiving a signal (paragraph [0009], “when an ambient light detected by the photo sensor is lower than a predetermined value, the AC lighting sources are turned on by the loading and power control unit to generate a first level illumination for a predetermined duration and when the ambient light detected by the photo sensor is higher than the predetermined value, the AC lighting sources are turned off”) from a second sensor (FIG. 6B, photo sensor 520).

Regarding claim 4, Chen further teaches the second sensor is a light sensor (FIG. 6B, photo sensor 520) and the signal from the second sensor indicates dawn (paragraph [0017], “the light is then switched back to the low level illumination mode till at dawn the photo sensor manages to turn off the light”).

Regarding claim 5, Chen further teaches the first condition comprises receiving a signal from a second sensor (FIG. 1,  160) and the second condition comprises a time (paragraph [0043], “the time setting unit 160 coupled with the loading and power control unit 140 is used to preset various specific time durations respectively for different illumination modes of the light emitting unit 150”) .

Regarding claim 6, Chen further teaches the first sensor comprises a motion sensor (FIG. 6B, motion sensor 530).

Regarding claim 7, Chen further teaches the third condition comprises a time range (paragraph [0017], “the light is instantly turned on for a short time duration and in the absence of continued motion intrusion(s) detected the light is then turned off when a motion intrusion is detected, the light is instantly managed to perform a high level illumination mode for a second predetermined duration, in the absence of further motion(s) detected, the light is then switched back to the low level illumination mode till at dawn the photo sensor manages to turn off the light and to disconnect the motion sensor”).

Regarding claim 8, Chen further teaches the time range is between dusk and dawn (paragraph [0017], “the light is automatically turned on at dusk to perform a first level illumination mode for a first predetermined duration and then is switched to a low level illumination mode, wherein when a motion intrusion is detected, the light is instantly managed to perform a high level illumination mode for a second predetermined duration, in the absence of further motion(s) detected, the light is then switched back to the low level illumination mode till at dawn the photo sensor manages to turn off the light”).

Regarding claim 9, Chen further teaches determining the light and the first sensor are both within a predefined zone (FIG. 1, 130 and 140 and paragraph [0042], “a predetermined detection zone of the motion sensor 130”); and activating the light if the light is deactivated, the third condition is met and the light and the first sensor are determined to be within the predefined zone (paragraph [0042], “When a person is 

Regarding claim 10, Chen teaches a controller (FIG. 1, 140, FIG. 6B, microcontroller 540) connected to a wireless device (FIG. 6B, wireless receiver 590), a mobile device (FIG. 1, 170 and FIG. 6A, Mobile device 600) and a light (FIG. 1, 150, FIG. 6B, LED 505); the controller configured to perform the steps of: 
receiving a first signal from the mobile device (paragraph [0080], “The mobile device 600 wirelessly transmits wireless instruction 609 with an operating variable pertaining to a relevant operating parameter to the security light 500. The relevant program loaded in the security light 500 is activated to use the value of the operating variable for computing, adjusting and setting at least one operating parameter of the security light 500. The security light 500 accordingly produces a relevant output based on the selected operating variable(s) of the relevant operating parameter(s)”, here instruction with a selected operating variable of the relevant operating parameter is a first signal); 
receiving a second signal from the mobile device (paragraph [0080], “The mobile device 600 wirelessly transmits wireless instruction 609 with an operating variable pertaining to a relevant operating parameter to the security light 500. The relevant program loaded in the security light 500 is activated to use the value of the operating variable for computing, adjusting and setting at least one operating parameter of the security light 500. The security light 500 accordingly produces a relevant output based on the selected operating variable(s) of the relevant operating parameter(s)”, here 
receiving a third signal from the wireless device (paragraph [0086], “the microcontroller 540 upon receiving the wireless instruction 609 operates to activate a corresponding subroutine to proportionately adjust the voltage signal controlling the amplification of motion sensing signal and therefore the detection distance of the security light 500”); 
activating the light in response to the first signal (paragraph [0008], “The relevant program loaded in the security light 500 is activated to use the value of the operating variable for computing, adjusting and setting at least one operating parameter of the security light”); 
deactivating the light in response to the second signal (paragraph [0085], “the microcontroller 540 manages to instantly turn on the security light 500 or to increase the illumination of the security light 500 from a low level illumination mode to a high level illumination mode to provide a security alert before operating to resume the turned off state or the low level illumination mode”); 
activating the light in response to third signal after deactivating the light in response to receiving the second signal; and ignore the third signal if the second signal has not been received (paragraph [0088], “Also good are operating parameters having to do with time length such as the motion sensor 530 activated light-on duration or a manual override mode wherein the motion sensor 530 is temporarily disabled for a longer time duration”).

Regarding claim 11, Chen further teaches the first signal comprises a first time for activating the light and the second signal comprises a second time for deactivating the light (paragraph [0005], “Timers may be used in the PC mode for turning off the illumination or for switching to a lower level illumination of a lighting source after the lighting source having delivered a high level illumination for a predetermined duration”).

Regarding claim 12, Chen further teaches the wireless device comprises a motion sensor (FIG. 6B, motion sensor 530) and the third signal indicates a detection of motion by the motion sensor (paragraph [0086], “the user interface for free setting the operating parameter of detection distance for the motion sensor 530. The full length of the virtual track 75 represents the maximum detection distance”).

Regarding claim 13, Chen further teaches the controller comprises a light sensor (FIG. 6B, photo sensor 520) and the controller is further configured to activating the wireless device in response to receiving a first signal from the light sensor and deactivating the wireless device in response to receiving a second signal from the light sensor (paragraph [0009], “when an ambient light detected by the photo sensor is lower than a predetermined value, the AC lighting sources are turned on by the loading and power control unit to generate a first level illumination for a predetermined duration and when the ambient light detected by the photo sensor is higher than the predetermined value, the AC lighting sources are turned off”).

Regarding claim 14, Chen further teaches the first signal from the light sensor indicating dusk and the second signal from the light sensor indicating dawn (paragraph [0017], “the light is automatically turned on at dusk to perform a first level illumination mode for a first predetermined duration and then is switched to a low level illumination mode, wherein when a motion intrusion is detected, the light is instantly managed to perform a high level illumination mode for a second predetermined duration, in the absence of further motion(s) detected, the light is then switched back to the low level illumination mode till at dawn the photo sensor manages to turn off the light”).

Regarding claim 16, Chen further teaches the controller is connected to the wireless device and the mobile device via a wireless connection (FIG. 6A, Transmitter 607, to wireless instruction 609 to FIG. 6B wireless receiver 590).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable overChen in view of Sadwick et al. (Pub. No.: 2019/0098723 A1).

Regarding claim 15, Cheb teaches controller drives the LED but does not explicitly disclose that the controller is further connected to a transformer and wherein the controller is configured to connect the transformer to the light to provide power for the light.

the controller (FIG. 69, A PWM generator 833) is further connected to a transformer (FIG. 69, transformer 874) and wherein the controller is configured to connect the transformer to the light to provide power for the light (paragraph [0129], “A PWM generator 833 drives a transistor 835 to allow current from the diode bridge 832 to flow through the primary winding of transformer 834 as transistor 815 is closed. As transistor 815 is opened, the transformer 834 releases current through diode 837, charging capacitor 838 and powering LEDs 839, 840, 841, 842”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ref. A in view of Ref. B to incorporate transformer to transform rectified output of AC input to release current for powering LEDs Sadwick, paragraph [0129]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831